In an action on a fire insurance policy, defendant appeals from an order of the Supreme Court, Queens County, dated June 27, 1979, which, inter alia, (1) denied defendant’s motion to dismiss the action for plaintiff’s failure to timely serve a complaint, and (2) granted plaintiff’s cross motion to compel defendant to accept the complaint, on condition that plaintiff’s attorneys pay to defendant the sum of $75. Order modified by increasing the amount which plaintiff’s attorneys must pay to $500 and by adding thereto a provision that if the condition is not complied with, then defendant’s motion to dismiss is granted and plaintiff’s cross motion is denied. As so modified, order affirmed, without costs or disbursements. The time for plaintiff’s attorneys to make the payment is extended until 20 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof. Plaintiff’s time to serve the complaint is extended until 10 days after payment is made. The sum fixed by Special Term was insufficient to the extent indicated. Hopkins, J. P., Rabin, O’Connor and Weinstein, JJ., concur.